                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

OBED BROWN,                                     )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )              No. 4:18-CV-1668-AGF
                                                )
BARNES-JEWISH HOSPITAL, et al.,                 )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff, Obed Brown, for leave to

commence this action without payment of the required filing fee. 1 After reviewing plaintiff’s

motion and supporting financial affidavit, the Court finds that she does not have sufficient funds

to pay the filing fee. The Court will grant plaintiff’s motion for leave to proceed in forma

pauperis. Based upon a review of the complaint, however, the Court finds that the complaint

should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

1
 Plaintiff Obed Brown identifies as a transgender female. As such, the Court will refer to Ms.
Brown using female pronouns.
alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                          The Complaint

       Plaintiff’s complaint alleges defendants Barnes-Jewish Hospital and Drs. Ludwig Trillo

Alvarez and Shawgi Silver violated her civil rights by “false imprisonment/involuntary

servitude/human trafficking 18 U.S.C. § 1581 and assault with substance abuse by forcing me to

take sedative-hypnotic prescription drugs under duress, coercion and intimidation.” ECF No. 1

at 5. Alternately, she describes her action as one for damages for “medical battery/malpractice,

assault, intentional torture (tort crime law), fraud, privacy invasion (HIPPA & GINA) &

obstruction of justice for participating in an organized police entrapment operation.” Id. at 8.

Plaintiff cites, among others, federal criminal statutes 18 U.S.C. § 1610 (nonexistent); 18 U.S.C.

§ 351(e) (assault of a member of Congress, member of executive branch, Justice of the United

States, etc.); 18 U.S.C. § 1581 (peonage); and Missouri state statutes involving fraud and

forgery, and medical records billing. Id. at 8-9.

       Plaintiff’s action arises out of a 96-Hour Detention, Evaluation and Treatment, and

Warrant (Mental Health) signed by Missouri Probate Judge Michael Mullin. See ECF 1-1. The

96-hour hold was ordered based on an application for hold filed by Sergeant Sally Panzer of the

St. Louis Metropolitan Police Department. 2 Plaintiff filed as exhibits to her complaint the


2
  Plaintiff also filed a federal civil rights case against Sgt. Panzer arising out of these events. See
Brown v. Panzer, Case No. 4:18-CV-1662-PLC (filed Oct. 1, 2018) (dismissed on initial review
as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)). Notable are the facts described in Sgt.
Panzer’s affidavit in support of her application to the Court. In her affidavit, Sgt. Panzer stated
that plaintiff had been making threats on social media to kill certain individuals and tweeted that


                                                 -2-
application for the 96-hour hold, a portion of Sgt. Panzer’s affidavit, and an affidavit of Dr.

Silver. Id.

       In his affidavit, Dr. Silver states:

       Per chart, patient has been assigned diagnoses of schizophrenia, bipolar disorder,
       and gender dysphoria disorder, reportedly untreated. Patient is hyperverbal and
       evasive on exam with evidence of delusions of persecution and a sustained
       delusion regarding a civil law suit which patient refuses to elaborate on, believing
       that it is the cause of the FBI and police department’s persecution. Patient
       demonstrates disorganized behavior in the form of living in her car despite
       supportive family members. Patient has made repeated death threats towards
       specific people via social media including facebook and twitter.                The
       aforementioned is consistent with a diagnosis of unspecified schizophrenia
       spectrum and other psychotic disorders. Patient is highly guarded and evasive on
       examination, refusing to disclose rationale for making threats towards specific
       individuals on social media. Patient denies making such threats, thereby
       demonstrating mendacity and other duplicitous statements when asked about
       psychiatric history. Therefore, it is uncertain at this time how much of a threat
       towards specific individuals patient currently presents. The aforementioned
       support the belief that the respondent presents an unacceptably high possibility of
       serious harm to others.

ECF 1-1 at 3.

       To make sense of the allegations in the current case, the Court notes that plaintiff has an

employment discrimination case pending in this Court against her former employer, Express

Scripts.    See Brown v. Express Scripts, Case No. 4:17-CV-866-HEA (filed Mar. 9, 2017).

Plaintiff is proceeding pro se in her employment discrimination case, which is set for trial May

20, 2019.

       In the current case, Plaintiff alleges that, because she refused to sign an authorization

form for her medical records in her employment discrimination suit, Express Scripts:



a specific person was stalking her using “astral projection technological APP to torture and rape
[her] of [her] liberty and freedom.” Plaintiff was also making threats against the federal judge
presiding over her employment discrimination case. See Brown v. Panzer, Case No. 4:18-CV-
1662-PLC at ECF 1-1. Plaintiff had handwritten on this copy of Sgt. Panzer’s affidavit: “I have
proof of my claims regarding Astral Projection.” Id.



                                              -3-
           committed civil/criminal conspiracy with the police because there was no medical
           necessity to invade my privacy under the 4th and 5th Amendments to the United
           States Constitution. That’s why Sally Panzer did the medical necessity
           fraudulently. MD Trillo Alvarez, Ludwig, Shawgi, Silver, MD and their medical
           teams questioned me aggressively, even after I chose to remain silent under the
           5th Amendment.

ECF No. 1 at 5.

Plaintiff states she was fraudulently diagnosed with psychosis by Drs. Alvarez and Ludwig, then

“involuntarily forced to take RISPERIDONE & WARFARIN without [her] consent.” She states

further:

           Since the hospital placed me in the psych ward, I witnessed abusive behavior
           rendered on the other patients who refused to take the medications. Those
           patients were tied down with chains & handcuffed naked like slaves; then shot
           with a needle & thrown into a padded room for about a[n] hour. It was a torturous
           experience. I felt like a victim of the Holocaust in Nazi Germany while being
           experimented on by medical & legal professionals. Most were African-
           American patients as well. When I refused all medical treatment under the 14th
           Amendment, the doctor threatened to shoot me with a needle involuntarily, even
           though I was behaving professionally.

Id. at 6 (emphasis in original).

           Plaintiff concludes her complaint by stating that, once she was discharged from Barnes-

Jewish Hospital on February 7, 2018, she got a second opinion, which she alleges found no signs

of schizophrenia, bipolar disorder, or psychosis. 3

           Which leads me to believe that Sgt. Sally Panzer, Barnes-Jewish Hospital, Trillo
           Alvarez, Ludwig & Shawgi, Silver [sic] participated in a civil conspiracy
           involving medical battery/malpractice & deprived me of my civil rights under
           color of law because my former employer (which is the largest pharmaceutical
           company in the world) doesn’t have a medical necessity to invade my privacy or
           justify their reasoning for sex discrimination/retaliation in federal court.

3
  Plaintiff attaches to her complaint medical records from March 4, 2018 at SSM Health St.
Louis University Hospital. See ECF 1-1 at 7-8. The medical records indicate that plaintiff self-
reported no family psychiatric history. The medical records do not support plaintiff’s contention
that a second set of doctors denied psychosis diagnosis. In plaintiff’s mental status examination,
the records indicate plaintiff’s thought process was “association intact, logical and goal directed”
and plaintiff’s thought content was “Denies suicidal ideation, denies homicidal ideation, and
possible delusions elicited during interview regarding lawsuit, but information may be true,
cannot tell without collateral.” Id.


                                                 -4-
        For relief, plaintiff seeks punitive damages in the amount of $500,000 to $50 million.

Finally, for unknown reasons, plaintiff has attached to the last page of her complaint a headshot

of herself.

                                            Discussion

        An action is factually frivolous if the facts alleged are “clearly baseless”; allegations are

clearly baseless if they are “fanciful,” “delusional,” or “fantastic.” Denton v. Hernandez, 504

U.S. 25, 32-33 (1992).      The Court finds no basis for the factual allegations in plaintiff’s

complaint that her former employer Express Scripts is conspiring with the FBI, St. Louis City

police, and defendants to invade her privacy and undermine her employment discrimination case.

Based upon the record as a whole, such allegations appear to be derived from delusional

paranoia. As a result, the complaint is factually frivolous under Denton, and the Court will

dismiss this action under 28 U.S.C. § 1915(e).

        To the extent plaintiff challenges Missouri state statute § 632.205(3), which allows for an

individual to be placed on a 96-hour psychiatric hold, she has not alleged any unreasonable

seizure and unreasonable use of force in violation of the Fourth Amendment. See, e.g., Lacy v.

City of Bolivar, Mo., 416 F.3d 723 (8th Cir. 2005) (finding actions of police and health care

providers in placing plaintiff on 96-hour psychiatric hold under § 632.205 were reasonable for

Fourth Amendment purposes). The records attached to plaintiff’s complaint indicate that Sgt.

Panzer had reasonable cause to believe plaintiff was suffering from a mental disorder and posed

an imminent risk of harm to others. Dr. Silver’s affidavit confirms this fact. Plaintiff’s records

indicate she was detained from January 26, 2018, to February 7, 2018, which contradicts

plaintiff’s allegation that she was “forced to stay an additional 21 days because I remained silent

& refused medical treatment from unvetted medical professionals.” Plaintiff was also given a




                                                 -5-
hearing during this time, and her allegations that this hearing “violated every federal due process

right I have in the constitution” is entirely conclusory.

       The Court finds that plaintiff’s allegations regarding a civil conspiracy between her

former employer, Express Scripts, and the FBI, St. Louis City police, and defendants to invade

her privacy and undermine her pending federal employment discrimination case, Brown v.

Express Scripts, No. 4:17-CV-866-HEA, are clearly baseless and appear to be delusional.       As a

result, the Court will dismiss this case as frivolous under 28 U.S.C. § 1915(e)(2)(B). To the

extent plaintiff attempts to allege defendants violated her Fourth Amendment rights when they

placed her on a psychiatric hold under Missouri Revised Statute § 632.205(3), the Court finds

these allegations vague and conclusory, wholly lacking factual support, and not entitled to the

presumption of truth. See Iqbal, 556 U.S. at 678.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.


       Dated this 22nd day of April, 2019.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 -6-
